

117 HR 2584 IH: Judiciary Act of 2021
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2584IN THE HOUSE OF REPRESENTATIVESApril 15, 2021Mr. Johnson of Georgia (for himself, Mr. Nadler, and Mr. Jones) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to allow for twelve associate justices of the Supreme Court of the United States.1.Short titleThis Act may be cited as the Judiciary Act of 2021.2.Number of justices; quorumSection 1 of title 28, United States Code, is amended by striking a Chief Justice of the United States and eight associate justices, any six of whom shall constitute a quorum and inserting a Chief Justice of the United States and twelve associate justices, any eight of whom shall constitute a quorum. 